 

Case 1:18-cv-05170-AMD-RLM Document 43 Filed 10/15/19 Page 1 of 3 PagelD #: 119

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

Xx
Yingying Dai and Carole Luk, Case No.:

1:18-ev-05170-AMD-RLM

Plaintiffs,
-against-

ABNS NY ENC., d/b/a Carvel, SHK LI INC.,
d/b/a Carvel and Ka Shek Tam,

Defendants.

 

xX

DEFENDANTS’ MOTION IN LIMINE TO PRECLUDE PLAINTIFFS FROM
PRESENTING EVIDENCE REGARDING DEFENDANTS’ COUNTERCLAIM

Hines & Associates

Attorneys for Defendants

Chfford Mulqueen

450 Seventh Avenue: Suite 305

New York, New York 10123

(212) 268-8668

Email: clifford. muiqueen@gmail.com

Dated: New York, New York
October 15, 2019

 
Case 1:18-cv-05170-AMD-RLM Document 43 Filed 10/15/19 Page 2 of 3 PagelD #: 120

Defendants, through their attorneys, respectfully submit this memorandum of law in
support of their motion in imine precluding the plaintiffs from introducing evidence related to
the defendants’ counterclaim.

FACTS

Plaintiffs commenced this action on September 13, 2018 by filing a Summons and
Complaint with the Court. On October 13, 2018, defendants filed an Answer with Counterclaim
with the Court. To date, plaintiffs have not filed an Answer to the defendants’ Counterclaim.

ARGUMENT
L All allegations in the defendants’ counter claim should be deemed admitted and
plaintiff should not be permitted to illicit evidence related to the Counterclaim.

Rule 12 (a)(1)(B} of the Federal Rules of Civil Procedure states that:

a party must serve an answer to a counterclaim ... within 21 days after being
served with the pleading that states a counterclaim.

Rule 8 (b)(6) of the Federal Rules of Civil Procedure states that:

an allegation ... is admitted if a responsive pleading is required and the
allegation is not denied.

Plaintiffs have failed to provide a response to the defendants’ counterclaim; therefore, the

allegations should be deemed admitted.
Case 1:18-cv-05170-AMD-RLM Document 43 Filed 10/15/19 Page 3 of 3 PagelD #: 121

CONCLUSION
For the foregoing reasons, the Court should preclude the plaintiffs from admitting
evidence at trial denying the allegations in the defendants’ counterclaim.

Dated: New York, New York
October 15, 2019

Respectfully submitted,

Clifford Mulqueen

Hines & Associates

Attorneys for Defendants

450 Seventh Avenue: Suite 305

New York, New York 10123

(212) 268-8668

Email: clifford. mulqueen@ gmail.com

 

 
